J-S76015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.M.,                                               IN THE SUPERIOR COURT
                                                                  OF
                                                             PENNSYLVANIA
                               Appellant

                          v.

    M.M.,

                               Appellee                    No. 914 WDA 2018


                       Appeal from the Order Dated May 25, 2018
                   In the Court of Common Pleas of Allegheny County
                        Family Court at No(s): FD-15-005302-001


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED FEBRUARY 22, 2019

            J.M. (“Mother”) appeals from the custody order dated May 25, 2018,

that awarded M.M. (“Father”) sole legal custody of A.B. (born in April of 2005),

J.M. (born in April of 2007), and S.M. (born in September of 2009) (collectively

“Children”). The May 25th order also awarded Father primary physical custody

of the Children and partial physical custody to Mother. 1          After review, we

affirm.

            The scope and standard of review in custody matters is as follows:

            [T]he appellate court is not bound by the deductions or inferences
            made by the trial court from its findings of fact, nor must the
            reviewing court accept a finding that has no competent evidence
            to support it. ... However, this broad scope of review does not
            vest in the reviewing court the duty or the privilege of making its
            own independent determination. ... Thus, an appellate court is

____________________________________________


1   Both Mother and Father filed pro se briefs with this Court.
J-S76015-18


     empowered to determine whether the trial court’s incontrovertible
     factual findings support its factual conclusions, but it may not
     interfere with those conclusions unless they are unreasonable in
     view of the trial court’s factual findings; and thus, represent a
     gross abuse of discretion.

     R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
     (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
     2001)). Moreover,

           on issues of credibility and weight of the evidence, we
           defer to the findings of the trial [court] who has had
           the opportunity to observe the proceedings and
           demeanor of the witnesses.

                 The parties cannot dictate the amount of weight
           the trial court places on evidence.      Rather, the
           paramount concern of the trial court is the best
           interest of the child.     Appellate interference is
           unwarranted if the trial court’s consideration of the
           best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.

     R.M.G., Jr., supra at 1237 (internal citations omitted). The test
     is whether the evidence of record supports the trial court’s
     conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
     2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

     Mother raises the following six issues, some of which include numerous

sub-issues, for our review:

     1. The [j]udge erred by awarding [Father] sole legal custody when
     the weight of the evidence under the factors of custody favored
     Mother, including but not limited to the subparts in paragraph two
     below.

     2. The [j]udge erred by awarding Father primary physical custody
     when the weight of the evidence under the factors for custody
     favored Mother, including but not limited to:

        a. by finding that Mother discourages a relationship
           between the Father and [] Children when the parties

                                    -2-
J-S76015-18


             were practicing shared legal custody and [] Children
             demonstrated strong bonds and positive relationships
             with both parents;
        b.   by finding that Mother performed most of the parental
             duties but weighing this factor in favor of Father,
             anticipating that he is capable of performing the
             same;
        c.   by first finding that the factor of stability was not
             pertinent in this case except for later inappropriately
             weighing the factor against Mother for school
             absences;
        d.   by giving Father school choice authority under
             circumstances that made Woodland Hills not in the
             best interest of [] Children;
        e.   by not considering the well-reasoned preferences of
             all or any of [] Children about the physical custody
             schedule; …
        f.   by finding that Mother attempts to turn [] Children
             away from Father when there was insufficient
             evidence of the same;
        g.   by finding that, when it come[s] to the question of
             who is more likely to maintain a loving, stable,
             consistent and nurturing relationship for [] Children’s
             emotional needs, both parties fail but later weighs this
             factor in favor of Father despite acknowledging that
             Mother cares for all their needs and that Father denies
             their needs if he doesn’t have the exact same view as
             Mother[;]
        h.   by finding that Mother is the heavier source of conflict
             despite the weight of the evidence favoring a finding
             against Father and despite finding that Father does
             not compromise with health care and education
             providers and fails to provide for [] Children in those
             areas, those areas being a source of conflict.

     3. The judge erred by creating a custody Order that divests Mother
     [of] her parental role without substantive and sufficient evidence
     that such is in the best interest of [] Children, including but not
     limited to:

        a. by ordering that Mother is prohibited from bringing
           any concerns to the attention of [] Children’s school
           and being prohibited from contacting the school
           without Father’s authorization;

                                      -3-
J-S76015-18


       b. by ordering that Mother is prohibited from attending
          all parent teacher conferences, open houses, and
          other regularly scheduled school meetings and
          activities unless authorized by Father and by requiring
          Mother to leave if there is an issue at one of these
          events irrespective of the circumstances;
       c. by ordering that only Father can schedule and attend
          routine and specialist medical appointments unless
          Mother is authorized by Father to attend;
       d. by ordering that Mother cannot speak to any medical
          or education providers if Mother thinks there is an
          issue unless Father authorizes the same[,] which is
          particularly egregious when the [c]ourt found that
          Mother had the leading role in [] Children’s healthcare
          and education path;
       e. by requiring Mother to pay for all activities agreed
          upon by the parties if Father merely asserts he cannot
          afford the same;
       f. by reducing Mother’s physical custody time to five
          nights every two weeks when the parties equally
          shared physical custody;
       g. by instructing Father to give reasonable good faith
          effort at consideration of Mother’s opinion when
          Father demonstrated that his choices were against []
          Children’s interest simply because Mother asserted
          the same. Additionally, this provision is too subjective
          and not enforceable or practical in application for
          Mother to have any parental role in [] Children’s lives;
       h. by limiting communication between the Mother and []
          Children during Father’s custodial time when Mother
          and [] Children enjoyed regular contact and doing so
          despite even Father not wanting communication
          limited;
       i. by sacrificing Mother’s holiday time for Father’s need
          for holiday time without real reason;
       j. by unlawfully limiting Mother’s ability to contact []
          Children’s medical and education providers solely for
          the purpose of obtaining medical records;
       k. by failing to recognize and account for the close and
          bonded relationship of [] Children to their Mother.

     4. The [j]udge erroneously premised her Order upon “testimony
     from all custody related motions” because there is no “testimony”
     provided in motions court as such is not a fact[-]finding

                                   -4-
J-S76015-18


       proceeding unless the parties were sworn in and proper procedure
       was followed.

       5. The [j]udge erroneously failed to set forth what specific details
       of the “testimony from all custody related motions” she relied
       upon when rendering her decision.

       6. The [j]udge committed errors through various evidentiary
       rulings that cannot be specifically identified at the time this
       statement is filed due to [] Children’s Fast Track requirement that
       the statement be filed with the Notice of Appeal.

Mother’s brief at 8-12.2

       Here, in its opinion, the trial court set forth an extensive, factual and

procedural history of this case and included information relating to the

testimony of witnesses presented at trial. In addition, the trial court discussed

and applied the custody factors contained in 23 Pa.C.S. § 5328. The court
____________________________________________


2  Mother’s Statement of the Questions Involved does not comply with
Pa.R.A.P. 2116 in that the issues are not concisely expressed without
unnecessary detail. Mother also overlooks the explanation contained in Rule
2116 that provides that the statement “will be deemed to include every
subsidiary question fairly comprised therein.” Moreover, the argument section
of Mother’s brief does not comply with Pa.R.A.P. 2119(a), which states:

       The argument shall be divided into as many parts as there are
       questions to be argued; and shall have at the head of each part—
       in distinctive type or in type distinctively displayed—the particular
       point treated therein, followed by such discussion and citations of
       authorities as are deemed pertinent.

Mother has neither divided the fifty-page argument section of her brief to
match the list of questions she raises, nor has she included any citations to
authorities to support her arguments. The only citations included in her brief
are located in her statement of the scope/standard of review. In reviewing
Mother’s appeal, we have overlooked these omissions/errors and will not
quash this appeal, although it is within our power to do so. See First Union
Mortgage Corp. v. Frempong, 744 A.2d 327, 333 (Pa. Super. 1999).
Rather, due to the certified record and the trial court’s comprehensive opinion,
we conclude that the issues are reviewable.

                                           -5-
J-S76015-18



also explained its reasons for the March 25, 2018 order and addressed the

issues Mother raised in her concise statement of errors complained of on

appeal.

      It is apparent that Mother’s arguments are essentially requesting that

this Court re-find facts and re-weigh the evidence. However, our standard of

review requires that we “accept findings of the trial court that are supported

by competent evidence of record, as our role does not include making

independent factual determinations.” C.R.F., III v. S.E.F., 45 A.3d 441, 443

(Pa. Super. 2012). Rather, we “may reject the conclusions of the trial court

only if they involve an error of law, or are unreasonable in light of the

sustainable finds of the trial court.” E.D. v. M.P., 33 A.3d 73, 76 (Pa. Super.

2011).

      We have reviewed the certified record, Mother’s brief, the applicable

law, and the thorough, well-reasoned opinion authored by the Honorable

Eleanor L. Bush of the Court of Common Pleas of Allegheny County, dated

September 14, 2018.      We conclude that Judge Bush’s extensive opinion

properly disposes of the issues presented by Mother in this appeal.

Accordingly, we adopt the trial court’s opinion as our own and affirm the

custody order on that basis.

      Order affirmed.




                                     -6-
J-S76015-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2019




                          -7-
                                                                                                               15
                                                                                                           J, AM
                                                                                   Circulated 02/13/2019 07:53




                      IN THE COURT OF COMiv!ON PLEAS OF ALLEGHENY COUNTY,
                                         PE1'iNSYLVANiA
                                        FAMILY DIVISION

              J.M.,                                                 CHILDREN'S FAST TRACK


                              Appellant,                            FD 15-005302-001

                       v.                                           914 WDA2018

              M.M.,
                                                                    OPINION
                              Appellee.


                                                    OPINION

---- · ·-�-----·-Bush,J. ________:             ,                      .
                                                                          ---------septemhe1·14;201&-·-------

                      A.M., S.M., and J.M., (collectively, the "Children") are the children of J.M.

             ("Mother") and M.M. ("Father"). Father filed a custody complaint on January 6, .

             2016, and Mother filed a counterclaim on March 9, 2016 and an amended

             counterclaim on March 8, 2017. The Court conducted a hearing in the matter on

             April 4, 2018, April 13, 2018, April 23, 2018, and May 15, 2018. During the

             hearing, the Court heard testimony from the following witnesses: (1) Father's

             employee and close friend; (2) the superintendent of the Children's school district;

             (3) S.M.'s baseball coach; (4) S.M.'s and J.M.'s soccer coach; (5) Dr. Douglas

            DeIJa Toffalo, Ph.D.; (6) Father; (7) Dr. Manikum Moodley; (8) the Children's

            former school counselor; (9) J.M.'s baseball coach; (10) J.M.'s kindergarten


                                                                                   1�0               1
                                teacher; (11) an education specialist with the County Department of Human

                                Services; (12) maternal aunt; (13) paternal aunt; (14) Mother; and (15) the practice

                                manager of the Children's pediatrician's office. The Court also interviewed all

                                three of the Children. The Court admitted 173 of Father's exhibits, 51 of Mother's

                                exhibits, and Court Exhibits 1 and 2 into the record.

                                      The parties completed all testimony on May 15, 2018. On May 17, 2018,

                               with both parties present, the Court announced its decision and discussed its

                               findings related to the 16 custody factors that the court must consider pursuant to

                               the Domestic Relations Code. 1 The Court awarded primary physical custody of

                 t �C�hildren to Father arid p_ar.tia.Lp_hy_si.c.aLc.u_s.to.dyJo_Mo.ther._The_Co.urtawarded.---··----
________ ------�h_e

                               sole legal custody to Father. The Court subsequently issued its final order on May

                               25, 2018. The order was entered on the docket on May 29, 2018. On June 22,

                               2018, Mother timely filed her Notice of Appeal and Concise Statement of Matters

                               Complained of on Appeal ("Concise Statement"). Mother's Concise Statement lists

                               six comprehensive errors, some with as many as eleven sub-errors, and

                               consequently will not be re-stated here.

                           II.       Factual Background

                                     Tile following background summarizes key facts established during the

                           course of the proceedings:


                           1
                                 Tr. 7-24 (May 17, 2018).


                                                                                                                     2
                      the parties are the parents of three minor children. At the conclusion of the

               hearing, the Children we.re ages 13, 11, and 8. Prior to the parties' separation in

               early 2016, the parties and the Children lived together as an intact family. While

               the parties were together, Father worked to support the family financially and

               Mother stayed home to care for the Children. Mother was primarily responsible for

               the Children's educational and medical needs. Following the parties' separation,

               Father sought a more active role in the Children's education, health care, and

               extracurricular activities. Mother has rebuffed Father's parenting attempts at every

               tum and has actively tried to exclude him from participating in decisions regarding

________Jhe Children's lives.                 -·---·----------�-----------------�--···_________ _             �


                     Mother has been completely unwilling to accept Father's role as a parent

            when dealing with educational issues. The Children all previously attended

            Shadyside Academy, but were unable to remain enrolled for financial reasons.

            Both parties live in the Woodland Hills School District, so Father enrolled the

            Children there when it became clear private school was no longer an option. The

           Children were set to begin school at Woodland Hills in the 2016-2017 school year.

           Mother refused to take the Children to schoof and Father was forced to file an



           2 When Father asked Mother if she would be taking the Children to school at the beginning of the
           school year, Mother responded: "My children will never go to [Woodland Hills]. Stop harassing
           me and stop torturing the children. You are a soulless scumbag." See Father's Exhibit 35.


                                                                                                         3
  Emergency Motion to resolve the matter.3 Following the Children's transition to

  the new school, Mother's communications with Father and the school sought to

  diminish Father's parental role even further.4 Mother's behavior became

  particularly egregious when she unilaterally arranged to have two of the Children

  moved up a grade level without including Father in the discussions or decision.5

  Furthermore, on the final day of the custody hearing, Mother revealed that while

 the litigation was proceeding, she submitted applications for two of the Children to

 attend a different school without informing Father. 6 Father was not aware of the

 Children's application until Mother sought to admit an exhibit documenting their

 acceptance. 7

        Mother has similarly been unwilling to accept Father's parental role when



 informing Father bf the Children's medical appointments until after they occurred,

or on such short notice that Father was unable to make arrangements to attend. 8


3 See
        September 2, 2016 Order of Court. School attendance during Mother's custody time has
 remained an issue.
 4 See
        e.g., Father's Exhibit 39 (In response to Father sharing with Mother a benign
 communication from S.M.'s teacher, Mother responds "Why are you having conversations with
 teachers that don't involve me. I have always been the main point person for all school issues!
And 1'11 continue to be the main point person."); Father's Exhibit 55 (Mother criticizing Father's
parenting in an email to the Children's principal, superintendent, and other educator); Father's
Exhibit 76 (Mother again criticizing Father in an email to a teacher, principal, and others).
5 Tr. 272-274
                 (April 4, 2018).
6
  Tr. 68- 70 (May 15, 2018).
1 See Mother's Exhibit V.
8 See
       e.g., Tr. 33-40 {April 13, 2018), Father's Exhibits 94-98.


                                                                                                 4
                   When Father would attend the Children's appointments, Mother would swear at

                   Father in front of the health professionals and others in the office.9

                         Mother's efforts to exclude Father from the Children's lives have created

                  conflict with the Children's educators, physicians, and coaches. The school district

                  deemed it necessary to implement a special communication policy for the family

                  because the Children's teachers felt intimidated and did not wish to have any direct

                                                 °
                  communication with Mother.1 Following an incident at the orthodontist where

                  Mother screamed at Father for asking the orthodontist questions about the

                  proposed treatment plan, the orthodontist's office sent Mother an email informing

---�---· --�·. her that her excessive use oLprofanity_was_unacceptable..and-that..if-she-could-not-----------·-

                  control her language in the presence of minors, the family would need to find a

                  different orthodontist.11 On the final day of the custody hearing, the parties

                  received a message from the Children's pediatrician threatening to dismiss the

               family from the practice, specifically citing correspondence involving "a ·

               considerable amount of chicanery ... as well as incredible amounts of profanity

               and threatening Ianguage."12 One of the Children's coaches testified to Mother's




              9 See Father's Exhibits 120-122, 125.
              1
               °Tr. 74 (April 4, 2018).
              11
                 See Tr. 68-69 (April 13, 2018); Mother's Exhibit K-6.
              12
                 Mother's Exhibit X.
                     behavior at sporting events and said it would be a reason he would consider not

                     picking the Child for future teams.13

                           Conversely, the evidence showed that Father has ceaselessly attempted to

                     co-parent with Mother. Father attempted to discuss educational, athletic, and

                 extracurricular matters with Mother. Unlike Mother, who could not think of a

                 single time she compromised with Father, Father was able to name numerous areas

                 where he listened to Mother's opinion and chose to support her viewpoint.14

                           It was against this background that the Court evaluated each party's request

                 for primary physical custody and sole legal custody of the Children. .

___________ .    UI. .Standard.of.Revlew            �-                   ·�--------- ----�-·-----· -�--------���-----�-

                           When a trial court orders a form of custody, the best interests of the children

                 are paramount. To determine the children's best interests, the trial court must

                consider the sixteen factors enumerated in 23 Pa. C.S. § 5328(a).

                          Then, when reviewing the trial court's custody decision, the Superior Court

                applies the fo11owing standard of review:

                          In reviewing a custody order, ... [w]e must accept findings of the trial
                          court that are supported by competent evidence of record, as our role
                          does not include making independent factual determinations. In
                          addition, with regard to issues of credibility and weight of the
                          evidence, we must defer to the presiding trial judge who viewed and
                          assessed the witnesses first-hand. However, we are not bound by the
                          trial court's deductions or inferences from its factual findings.

                13   Tr. 114-115 (April 4, 2018).
                14
                     Tr. 140-142 (May 15, 2018).
                                        Ultimately, the test is whether the trial court's conclusions are
                                        unreasonable as shown by the evidence of record. We may reject the
                                        conclusions of the trial court only if they involve an error of law, or
                                        are unreasonable in light of the sustainable findings of the trial court.15

                                 IV.    Discussion

                                        A. The 'record supports the Court's award of sole legal and primary
                                           physical custody to Father.

                                        As required by the Domestic Relations Code, the Court reached its

                                determination regarding the Children's best interests by considering each of the 16

                                custody factors delineated in 23 Pa. C.S. § 5328(a). Mother raises so many issues

                                on appeal that they amount to an overall assertion that the Court's findings and

                                concJusions were not supported by the evidence. Therefore, before addressing

                                separate, specific asserted errors, the Court will begin by summarizing and

---·----··------·---·---·-----discussirrg·itsfindings-regarding-e·ach-orth-�listl:fdffactors-.------···-·-�--··---·---··

                                       The Court weighed six of the custody factors in Father's favor and weighed

                               only one of the custody factors in Mother's favor. The Court found alJ the

                               remaining factors either not applicable, neutral between the parties, or slightly in

                               Father's favor, but not significantly so. The Court did not find this a close case.

                               The Court found the evidence driving the Court's decision to be overwhelming in

                               its extent. The Court summarizes its analysis here, but does not attempt to identify




                               ts V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012) (citations omitted).


                                                                                                                      7
                                 all of the facts of record that support its decision. The transcript of the hearing and

                                 admitted exhibits include additional support for the Court's findings.

                                        The Court weighed Factor 1 in Father's favor. At the time of the hearing,

                                 Parents were equally sharing physical custody of the Children. Although the Court

                                 recognized that Mother does not prevent the Children from spending time in

                              Father's physical custody, she actively discourages their relationship with Father

                              by refusing to accept his role as a parent. Testimony and exhibits from multiple

                              sources support this conclusion.

                                       For example, in Mother's testimony, she minimized Father's role as a parent

                             and instead referred to him as "a great playmate." When communicating with the

                             Children's school, Mother referred to Father as the Children's "frat brother" on

________ ..   --- ·- ----·---m-lu �iple
                                    t   occasions.r6 Mother denigrated Father in front of the Children and the .

                             Children's pediatrician at routine office visits." Furthermore, Father presented

                             evidence that Mother would condition Father's phone contact with the Children

                             upon him providing her with money .18




                            16
                                 See Father's Exhibit 55 and Father's Exhibit 76.
                            17 See  Father's Exhibit 120 (noting at the visit, "Mom accusing Dad of trying to piss her off by
                             'dressing like a f**�ng slob"' and "Mom threatening to call the police without any provocation
                            and said she 'would like to 302 [Father's] aH").
                            18
                               See Father's Exhibits 29, 159; For additional examples of Mother's behavior, See also,
                            Father's Exhibits 76, 108, 154; Tr. 68 (May 15, 2018) (AM. describing Mother's negative
                            statements about Father).


                                                                                                                                8
                                         I
                          The Court found Factors 2 and 2.1 not applicable. Mother does not challenge

                    these findings.

                          The Court weighed Factor 3 in Mother's favor. It was undisputed that

                   historically, Mother took the lead in fulfilling the full range of parental duties on

                   behalf of the Children, including health care, educational decisions, and addressing

                   the Children's respective special needs. The Court did observe that Father is both

                   capable of performing these duties and has made many efforts to participate in

                   fulfilling these duties since Parents separated, 19 but that observation does not

                   diminish the Court's having weighed the factor in Mother's favor.

------� _ .          _   The J:;ourt weigheclEacioL4in-Eather�s-favor.-As..the-Court-explained-on----- - - -- ----

               the record, because Parents reside near each other and were sharing custody

               equally at the time of the hearing, the Children were able to maintain significant

               continuity and stability in a shared custody arrangement. However, Mother

               adamantly opposed the Children's enrollment in the Woodland Hills School

              District and did not ensure their consistent attendance. Mother's failures to send

              the Children to school became less frequent in the 2017-18 school year, but the

              record reflected continued instances of Mother removing the Children from school

              or not sending them on days they should have attended. As the Court stated to the


              19
                In addition, the Court points out that the parties have been exercising shared custody since
              separation. Thus, Father has been responsible for the Children's daily needs 50% of the time.
                  Parents, in order for children to have continuity in their education, they must

                  actually be attending school. The evidence established that Father is better able to

                  ensure the Children's attendance, and the Court consequently weighed Factor 4 in

                  Father's favor."

                         The Court viewed Factor 5 as neutral between the parties. Both parents have

                  extended family. Nothing about the Court's custody decision threatens or

              jeopardizes the Children's relationships with extended family, as they will continue

                  to have opportunities to see their relatives.

                        The Court viewed Factor 6 as neutral. The Court did not establish different

----------custody-schedules-f�r-separatB-Ghildren.-T-he-three-s-iblings·-will-continue-to-be---------· -----

              raised together.

                        The Court did not weigh Factor 7 in either Parent's favor. The Court

              acknowledged the Children's stated preference to maintain the existing physical

              custody schedule, but concluded that some of their other preferences could not be

             achieved under the existing schedule. For example, A.M., the oldest child, clearly

             expressed the preference for the conflict between her parents to end and

             demonstrated the insight to explain that her parents needed rules to follow to




             20
                See Tr. 289-305 (April 4, 2018) (Father's testimony), Tr. 241-248 (April 23, 2018) (Mother's
             testimony), Father's Exhibits 52, 57, 59, 61, 65 (official school attendance records); Mother's
             Exhibit P (self-created summary that the Court finds Jess reliable than official record).


                                                                                                           10
         reduce the conflict.21 J.M. very much enjoys going with Father to assist Father in

         his work as a real estate appraiser, an activity Mother believes inappropriate for

         J.M.22 A.M. enjoys attending her brothers' sports practices and games, again

         something to which Mother objects.23 J.M. expressed as his strongest wish that he

         get to all his basebalJ games, and asked if the Court could ensure that happens.24

         Again, Mother objects to the boys' current levels of participation in baseball and

     soccer. The Court found all of these preferences reasonable, given the Children's

     ages, but concluded that awarding primary physical custody to Father would better

     foster fulfillment of those preferences.25

              The Court weighed Factor 8 in Father's favor. The Court heard credible

     testimony that Mother talks negatively about Father in front of the Children and
.    uses mat-- re -ai _l_it_e-ms. sh;-ca--   f -d-butF-a
                                            a ��
                                          n f-      ,      t _c-annot,_i
                                                         -h_e  r          n ·;;�e-m
                                                                         __a     tt �-t-ot turn the

     Children against Father. For example, on one occasion, Mother arrived at Father's

    house during his custody time to show the Children all of the new clothes and

    shoes she had purchased for them. Mother then informed the Children they could


    21
         Tr. 72 (May 15, 2018).
    22   Tr. 33 (May 15, 2018).
    23
       Tr. 75 (May 15, 2018).
    24
       Tr. 39 (May 15, 2018).
    25
       As the Court commented when stating the findings on the record, when
    considering the Children's preferences, the Court placed the greatest weight on
    A.M.'s insight regarding the conflict between Parents and the need for it to end.
    See Tr. 13-14 (May 17, 2018).

                                                                                                      11
                                        not have their new items while they were at the Father's house, causing the

                                        Children to cry.26

                                               The Court weighed Factor 9 in Father's favor, although the Court noted that

                                        both Parents need to make changes in their behavior to ensure that the Children's

                                     emotional needs are met. The record supports that Father shows the capacity to

                                     reflect on his own behavior, to recognize its impact on the Children, and to alter his

                                     behavior accordingly. For example, Father acknowledged that he both needed and

                                     immediately sought his therapist's assistance in addressing the way he interacted

                                    with J.M. after Father's discovery that J.M. was aware of the plans to advance him

                                    a grade and participated in the failure to disclose that to Father.27




�-----------   .. � ------�-�- -   ---��----------�- -                 ----·---------�---�-�-----�----�·-·




                                    26Tr. 248-251 (April 4, 2018); See also Tr. 57-59 (April 13, 2018) (Mother insists
                                    on taking A.M. to orthodontist to get braces off when she knows office will refuse
                                   because Father's payments are not yet current), Father's Exhibit 111; Tr. 123-124
                                   (April 13, 2018) (Mother makes unnecessary police report when Children are not
                                   answering phone because they are sledding with Father), Father's Exhibit 150; Tr.
                                   137-138 (April 13, 2018) (Negative impact on Children of Mother requiring Father
                                   to pick them up from pool), Father's Exhibits 161·163.
                                   27    Tr. 274-275 (April 4, 2018), Father's Exhibit 42.


                                                                                                                         12
                          In contrast, Mother has shown no similar capacity. One striking example of

                   Mother's inability to attend to the Children's emotional needs arose during the

                   testimony of Dr. Moodley, the specialist who treats A.M. for her Postural

                   Orthostatic Tachycardia Syndrome (POTS). At Mother's request, Dr. Moodley

                   read into the record the notes from a consulting psychologist associated with Dr.

                   Moodley. These notes characterized the "family dynamics related to parents'

                   divorce" as "negatively impacting [A.M. 's] health." The notes further identified

                   A.M.'s "tenuous relationship with her mother" as "negatively impacting" her

                   adherence to needed daily medication, and specified that "mother's approach of

-----------yelling-creates-a-resistanee-to-taldng-medieation-!?8-A-;M:-·herself;-describing-the·--..--------·---

               same appointment with the psychologist, reported that Mother devoted the majority

               of the appointment to speaking about her own issues with the divorce and with

               Father, until the psychologist intervened to request time with A.M. alone.29

                        The Court weighed Factor 10 in Father's favor. Unfortunately, the record

               contains many examples of Mother's inability to maintain civil interactions with

               health care professionals, school professionals and in other settings that are




              28
                Tr. 92, 100-101, 103-104 (April 13,.2018).
              29
                Tr. 84 (May 15, 2018). See also, Tr. 68 (May 15, 2018) (A.M. reports resorting to "fake
              crying" to get Mother to stop engaging in yelJing and screaming arguments with AM.).


                                                                                                          13
                    important components of the Children's lives." As the Court explained on the

                    record, a parent, such as Mother, who cannot maintain basic civil conduct with the

                    various systems· that interact with her children cannot possibly attend adequately to

                    their daily needs.

                           Father, on the other hand, appears more capable of conducting himself

                rationally and more capable of setting aside anger at Mother's conduct to focus on

                the Children's needs. For example, for several months toward the end of the 2015-

                16 school year and prior to the start of the 2017-18 school year, Mother unilaterally

                advocated and then arranged for J.M. and S.M. to be moved up a grade level.

-�""·-----------Motherhroughtiirthe--assistance·-ora-.n�ducationaJ··sp-edaltsreinployeci-bytli.e···-�---····-···------

                Allegheny County Department of Human Services to assist her. When Father first

                became aware of Mother's efforts· and the specialist's involvement, he was angry.




               30 See, e.g., Tr. 72-74 (April 4, 2018) (School district communication policy routing Mother's
               communications through administrators due to teachers feeling intimidated); Tr. 111-115 (April
               4, 2018) (Mother's communication with T-ball coach and potential negative impact on S.M.);
               Father's Exhibit 121 (Pediatrician office note referring to Mother's "erratic" behavior and use of
               "obscenities"); Compare Father's Exhibits 79, 80 (showing each Parent's respective response to
               same email from J.M.'s teacher).


                                                                                                               14
             However, rather than entirely rejecting their advice, he accepted input from the

             specialist who interacted with him and found the assistance beneficial enough that

             he would re-institute their services now.31

                  · Factor 11 was not applicable, Parents reside in close proximity.

                   The Court weighed Factor 12 as neutral between the parties. Each parent is

            quite available to attend to child care duties. Mother does not work, and Father

            works from a home office. Each parent is capable of making appropriate child care

            arrangements when necessary.

                  The Court weighed Factor 13 in Father's favor. The evidence on this factor,

�--.   -more-tb�n..any-o thery.drove-the-Court-to-award -soleIegal-eustod y-to-Fathcr-Thc ... ··-······------- ----

            record demonstrates an extremely high level of conflict between Mother and

        Father. The evidence also compelled the Court to conclude that Mother's conduct

        and adamant unwillingness to accept Father's exercise of his parental role

        constitutes the source of much of the conflict. The record is replete with examples

        of Mother causing unwarranted conflict with Father. The evidence shows that




       31
         See generally, Tr. 21-23, 180-181, 186, 280, 287-289 (April 13, 2018), Tr. 141 (May 15,
       2018).


                                                                                                   15
                                                                                    Circulated 02/13/2019 07:53 AM




   Mother is too wrapped up in her disdain for Father to make decisions that are in the

   best interests of the Children.32

           Further, Father has demonstrated at least some ability to cooperate with

   Mother and consider her views. In contrast, the record is devoid of any examples

   of Mother agreeing with or compromising with Father, and Mother herse1f could

   not think of a single example where she considered Father's view on an issue and

   changed her viewpoint in response.33

           The Court did not consider evidence related to Factor 14 significant enough

  to affect the Court's conclusions. The Court noted concerns raised in the custody

  evaluator's report regarding Mother's alcohol consumption, but did not reach any

  conclusions about this concern.

          Tne-Courfcfia·not consider evidence related to Factor 15 significant enough

  to affect the Court's conclusions. Mother has experienced some significant

  physical health conditions in the past, but these do not pose major issues now. The

  Court noted its agreement with the custody evaluator's observation that Mother


 32 See
          e.g., Father's Exhibit 27 (Father attempts to discuss affordable health care options with
   Mother and Mother responds "F*** you!"); See also, Father's Exhibit 28 (Father attempts to
  discuss the Children's school and Mother responds ''You are a soulless scumbag."); Father's
  Exhibit 32 (Father did not agree with Mother unilaterally changing the custody order and Mother
  responded "here is the deal, you are going to change your f***ing attitude or I'm gonna make
  your life a living bell."); Father's Exhibit 94 (Father reaches out to co-parentwhen it comes to
· medical appointments and Mother responds "Your (sic) liar. You say the most bizarre things
  regarding the kids heath (sic). Bizarre· about everything ... your (sic) not mentally right. Please
  seek help and work [o ]n yourself!").
  33
     Tr. 108 (May 15, 2018).


                                                                                                  16
              lacks insight. However, the Court's observations regarding this factor did not drive

              the Court's conclusions regarding the Children's best interests.

                    The Court found Factor 16 not applicable.

                    Considering .all the factors, the Court found it necessary to award sole legal

              custody to Father. The Court further concluded that awarding Father primary

              physical custody by altering the school year custody schedule would best serve the

              Children's needs. Among other things, the Court concluded that school attendance

             issues and some frequent day-to-day conflicts regarding the Children's attendance

             at sports practices and games would be either eliminated or at least best addressed

-�----�-- ------by-awarding-primary-·physical-eustody-to-Father;--'Fhe-eourrfurtherconduded-that----�---

             these issues were most pressing during the school year. Consequently, the Court

             maintained the equally shared physical custody schedule for the summer.

                   B. Mother has failed to identify any abuse of discretion or legal error
                   that warrants     reversal.

                          1. Mother's specific complaints regarding the Court's findings
                             do not merit relief.

                   Mother's first error alleges that the Court erred in awarding Father

            sole legal custody of the Children. Mother's second error alleges that the

            Court erred in awarding Father primary physical custody of the Children.

            The Court refers to its discussion above regarding the record support for its

            findings, weighing of the evidence, and ultimate conclusions. Where Mother


                                                                                                17
                   has identified specific sub-errors, the Court will now provide additional

                   discussion, if needed.


                          In her first sub-error, Mother asserts that the Court erred in finding

                   that Mother discourages a relationship between Father and the Children. The

                   Court interprets this as a challenge to the Court weighing Factor 1 in

                  Father's favor and does not believe further discussion of this factor is

                  necessary.


                         In her second sub-error, Mother asserts that the Court erred in "finding that

                  Mother performed most of the parental duties but weighing this factor in favor of··--··-·--·--
--------- ·--·-·-·--------------·-- -�- -                                                                    .

                  Father, anticipating that he is capable of performing the same." The Court

                  interprets this to challenge the Court's weighing of Factor 3. As discussed above,

                  the Court clearly stated that it weighed this factor in favor of Mother, not Father.34

              Therefore, Mother's assertion that the Court erred in this respect is without merit.

                        In her third sub-error, Mother claims the Court erred "by first finding that

              the factor of stability was not pertinent in this case except for later inappropriately

             weighing the factor against Mother for school absences." The Court interprets this

             as a challenge to its analysis    of Factor 4. At no point did the Court find this factor


             34
                  Tr. 10 (May 17, 2018).


                                                                                                       18
                                               to be "not pertinent."35 The Court did, however, weigh this factor in favor of

                                               Father, for the reasons discussed above.

                                                     In her fourth sub-error, Mother alleges the Court erred "by giving Father

                                              school choice authority under circumstances that made Woodland Hills not in the

                                              best interest of the Children." The Court interprets this as a challenge to its award

                                              of sole legal custody to Father, as Father's authority necessarily includes all

                                              educational decisions, including choice of schools. The Court's discussion above

                                              explains its decision to award sole legal custody to Father. Regarding school

                                              choice in particular, the Court believes Mother so invested in her hatred of the

                                              Woodland Hills School District that she is incapable of recognizing ways in which

                                           the Children's current schools are suited to their needs and interests."
----�---··--------���----�- ...--------�--�--------------·------------............... ----.. . . ._,. _                  ....
                                                                                                          _...,......-..--      -     .   -     .   .   ---··-·

                                                    In her fifth sub-error, Mother alleges the Court erred by not considering the

                                          well-reasoned preference of the Children regarding the physical custody schedule.

                                          The Court's discussion above explains the Court's consideration of the Children's

                                          preferences. The Court simply adds here that other factors outweighed the

                                          Children's preference regarding the physical custody schedule.




                                         35
                                           See Tr. 10-11 (May 17, 2018).
                                         36
                                           See, e.g., Tr. 96-97 (April 4, 2018) (School district observation that J.M. arid S.M. thriving and
                                         adjusted at school unless Mother is present); Tr. 149-151 (April 13, 2018) (Father's observations
                                         of S.M. 's enthusiasm about school); Tr. 56-61 (May 15, 2018) (A.M. describing activities and
                                         her love of her school).


                                                                                                                                          19
                         In her sixth sub-error, Mother alleges the Court erred in finding Mother

                  attempts to tum the Children against Father. The Court's discussion above

                  regarding Factor 8 addresses this issue.

                         In her seventh sub-error, Mother alleges the Court erred in finding Father is

                  more likely to· maintain a loving, stable, consistent and nurturing relationship with

                  the Children adequate to the Children's emotional needs. The Court's discussion

                  above regarding Factor 9 addresses this issue.

                        In her final sub-error, Mother alleges the Court erred in finding that Mother

                 is the "heavier source of conflict." The Court interprets this as a challenge to the

---------···---Gourt.!s-weighing·of-·Factor-1-3:-T-he-eourtnotes-thartne·1evel-ofconll1cfbetween ---------

                 the parties in this matter is unusually high. The parties lack the ability to agree on

                 both basic and major decisions concerning the Children. Of all the custody factors,

                 the conflict between the parties and their inability to cooperate on the most basic

                level weighed most strongly in Father's favor and in the Court's award of sole

                legal and primary physical custody to him.

                             2. The Court's Order appropriately implements the Court's
                          � conclusion that Father shall have primary physical and sole
                            legal custody.

                      Mother's third error takes issue with numerous provisions of the May 25,

                2018 Final Order of Court. The Court interprets Mother's sub-errors 3(a), 3(b),

               3(c), 3(d), 3(e), 3(g), and 3(j) to dispute the Court's decision to award. Father sole



                                                                                                     20
                legal custody. The Court interprets Mother's sub-errors 3(t), 3(h), 3(i), and 3(k) to

                challenge the Court's decision to award Father primary physical custody.

                      Trial courts must necessarily exercise considerable discretion in drafting the

               details of custody orders. Given the support on the record for the Court's award of

               sole Jegal and primary physical custody to Father, the Court believes the specific

               details in the order fell within the Court's discretion to fashion. Consequently, the

               Court will not further address 3(a), 3(c), 3(d), or 3(j), as the Court has already

               explained its legal custody analysis on the record with the parties present and in the

               discussion above. The Court will not further address 3(t), 3(h), and 3(k), as the

-------·- - ---Gourt-has-already-explained-its-physical-custody-anal ysts.:on-the--re-cord-with-tlfe--··----·--

              parties present and in the discussion above. The Court will, however, address 3(b),

              3(e), 3(g) and 3(i) because Mother's complaints lead the Court to believe she is

              misinterpreting the Order.

                     Regarding sub-error 3(b), Mother alleges the Court erred in ordering that she

              should be prohibited from attending school events, such as parent-teacher

              conferences, unless authorized by Father. The Order actually states that Mother

              may attend these events. The Order provides that Mother does, however, have to

              leave the event if a dispute should arise between herself and Father. The Court

             finds it appropriate for Father to remain at the event should this occur, as Father




                                                                                      �l:)          21
                            was awarded sole legal custody and is responsible for making all educational

                            decisions.

                                  The Court also believes that Mother is misinterpreting the Order in regard to

                           sub-error 3(e). During the hearing, Father credibly testified that activities Mother

                           wants the Children to participate in, such as skiing and golf, are not financialJy

                           feasible. Father testified that if he was awarded sole legal custody, he would permit

                           the Children to participate in activities important to Mother that he could

                           personally not afford as_ long as Mother was willing and able to pay for these

                           activities. As Father was awarded sole legal custody, the Court specified that he

                           would be unilaterally responsible for selecting the Children's extracurricular

                             activities. The Court did not discuss or alter the allocation of payment
�------�------·--· -------------�----------------�--·---__.-�----------·--·---�--------                           .   .   .   -   -�



                            responsibility for activities Father selects for the Children, as this fa already

                           covered in the parties' child support order. However, the Court did clarify Father's

                           sole legal custody right to condition his consent for the Children's participation in

                           an activity Mother proposes upon Mother agreeing to pay for the activity. This

                           seems reasonable to the Court, as Father would be acting within the scope of his

                           legal custody authority to simply refuse to permit the Children to participate in

                          these additional activities selected by Mother. The Order does not permit Father to

                          sign the Children up for anything he desires and then make Mother solely




                                                                                                                22
                             /




                responsible for payment of these activities as Mother seems to allege in sub-error

                3(e).

                      Mother's sub-error 3(g) alleges that the provision of the Court's Order
                         . .                   .
               requiring Father to consider Mother's input before making any legal custody

               decisions is too subjective to enforce. Again, the Court thinks Mother simply

               misunderstands the Order or perhaps the concept of sole legal custody. When the

              . Court awarded Father sole legal custody, it conferred upon him the exclusive right

               to make all major decisions on behalf of the Children. Father could then legally

               make all of these decisions without Mother's input or consent. However, the Court

----------- -·--ord�rec:i-Fatlieftcnnforrifl'v1otlfer prioflo-malcing 1fiese decfs10ns far enough in -------

               advance to allow Mother time to provide her input. The Court also ordered Father

               to make a reasonable good faith effort to consider this input. The Court included
                                                                                          '
              these provisions to serve as a mechanism for ensuring that Mother's opinion would

              be heard before major decisions were made, as Father has shown himself able to

              consider Mother's input. However, if the Superior Court finds this requirement too

              subjective to enforce, the Court suggests simply removing the requirement,

                        Finally, in sub-error 3(i), Mother claims that the Court erred "by sacrificing

              Mother's holiday time for Father's need for holiday time without real reason." As

             all other holidays in the order rotate annually, the Court assumes Mother is
                      referring to whose custody takes precedence when conflicts between Jewish and

                      Christian holidays occur.

                             The parties and the Court discussed holiday traditions in depth so that both

                      parties' religious holidays could be accommodated. The two potential conflicts

                      identified were Easter and Passover, and Hanukah and Christmas. The Court

                     ordered that if Easter and Passover conflicted, Passover would take precedence and

                     Mother would have custody of the Children. The Court did this because Mother

                     requested Passover take precedence over Easter and Father agreed that it should.37

                     The Court ordered that if Christmas and Hanukah conflict, Christmas would take

                     precedence so that Father will have custody for Christmas Eve and Christmas Day.

                     Similarly, this was ordered upon the parties' agreement that Christmas should take
                               -------,. . . ---�---·.. .-       ·-----·------------------�---------
                                                                                           ·
------�-- --�    precedence over Hanukah.. Mother testified that Father loves Christmas Eve and

                 Christmas Day with the Children, and that she would "trump that over Hanukkah

                 ... [ a ]bsolutely trump that over Hanukkah. "38

                           For the reasons discussed on the record and throughout this opinion, the

                 Superior Court should reject Mother's error 3 challenging details of the Court's

                Order and custody determination.

                                  3. The Court did not err in considering testimony from hearings held
                                  on motions presented while the full hearing was pending.


                37
                     Tr. 214 (April 13, 2018).
                38
                     Tr. 90 (May 15, 2018).


                                                                                                       24
                 Mother's fourth error alleges that the Court erred in considering testimony

          from two motions hearings, asserting generally that the testimony was not sworn

          and that proper procedure was not followed. Mother is mistaken.

                 The Court admitted transcripts from two motions hearings into the record.

          The first hearing occurred on November 7, 2017 in response to an emergency

          motion Mother filed regarding the Children's grade level placement in their school

          district. The Court held a full hearing on this motion, in which Mother, Father, and

         both witnesses from the school district were sworn in. The second hearing occurred

         on January 5, 2018 in response to a motion Mother filed concerning the status of

         the Children's healthinsurance, Mother and Father were again both sworn in
                                                                              I

         before the beginning of the motion hearing::_�---------------··-··--··
                                                                  ·             ·-------------------···---
-·--�-------··----:-----                ---
                 The transcript from the November 7, 2017 motion was admitted to the

         record on the first day of trial at Mother's request as Mother's Exhibit A.40 Mother

         now alJeges that the Court erred in considering her own exhibit.




         39 For
                background, while this matter originated in January 2016, ii was not assigned to the
         undersigned Judge until October 2, 2017, following two judicial recusals in September 2017.
         Mother quickJy filed numerous motions in the month of October. Recognizing the highly
        litigious nature of the case, the Court began the practice of swearing the parties in and having
        every motion argued on the record. The Court made extensive efforts lo accommodate Mother's
        numerous motions, including scheduling her motions at a different time than all other prose
        motions so that she would have adequate lime to address all of her issues.
        40 See Mother's Exhibit A; Tr. 79
                                            (April 4, 2018).


                                                                                                      25
            The transcript from the January 5, 2018 motion was admitted as the Court's

     Exhibit 2 on the third day of trial in the interest of judicial economy after Mother

     began to rehash the payment history of the Children's health insurance premiums

     going back to 2016.41 At the time of the custody hearing, both parties were acting

     prose and were also involved in ongoing litigation concerning equitable

     distribution and child support. At times during the custody hearing, both parties

     sought to offer testimony that was pertinent primarily to the pending proceedings

     on financial issues. At the time of the custody hearing, the custody matter had not

     reached a final resolution in over two years. The hearing, initially scheduled for

     two days, was halfway through a third day, and it was apparent a fourth and

           _ ________ __
 potentially fifth day would need. to be scheduled.
                               ;_           .
                                                    Instead of dev_oJingJuiadng.time----·-----·--
                                                  -----------
 to Father's response to Mother's testimony about the health insurance, the Court

 chose to admit the transcript from the motion hearing in order to prevent repeat

 testimony on an issue that was primarily relevant to the parties' child support

proceedings.

          As the transcripts reflect, the testimony from these hearings was taken under

oath, and the parties were both given the opportunity to question witnesses, submit

evidence, and argue their respective positions. Consequently, the Superior Court

should reject Mother's fourth matter complained of on appeal. Alternatively, the

41
     Tr. 123-129 (April 23, 2018).
                           Court posits that the testimony from these two transcripts played a minimal role in

                           the Court's decision and any improper consideration of the testimony could

                          amount to nothing more than harmless error.

                                  Mother's fifth error alleges the Court erred by failing to specify the

                          testimony the Court relied on from the motions hearings. The Domestic Relations

                          Code requires the Court to "delineate the reasons for its decision on the record in

                      · open court or in a written opinion or order.?" The Superior Court has held that

                          merely listing the factors" or simply stating that the court considered the factors

                          without further explanation" is insufficient under the statute. The Court does not

                          interpret 'this to require the Court to detail each specific exhibit and piece of

                       testimony it relied upon in reaching its _decision. For furtheLclarity. here-the Court--- - ---·-----
--------�-----·-· --·-----------
                      found the November 7, 2017 testimony illustrative of the parties' respective

                      abilities to work with the school administrators and each other in order to meet the

                      best interests of the Children. The January 5, 2018 transcript bore minimal

                      relevance to the custody proceedings outside of demonstrating the conflict between

                      the parties. Both transcripts· played a minor role in the Court's overall custody

                      decision. For these reasons, the Superior Court should reject Mother's fifth matter

                      complained of.


                     42
                           23 Pa. C.S. § 5323(d).
                     43
                           M.P. v. M.P., 4 A.3d 950, 955-56 (Pa. Super. 2012).
                     44    C.B. v. J.B., 65 A.3d 946," 950-51 (Pa. Super. 2013).
                        · 4. Mother's remaining issue should be deemed waived for vagueness.

                         Mother's sixth matter complained of alJeges that the Court "committed

                  errors through various evidentiary rulings that cannot be specifically

                  identified.. .. "45 The statement of this issue violates Rule of Appellate Procedure

                          x
                  1925(b 4)(ii), which requires the appellant's concise statement to "identify each

                  ruling or error that the appellant intends to challenge with sufficient detail to

                  identify all pertinent issues for the judge. "46

                         Pursuant to Rule 1925(b)(4)(vii), issues "not raised in accordance with the

                  provisions of ... paragraph (b)(4) are waived.?" The Pennsylvania Supreme Court

              has recognized that:
                                                                                                                   _______..   _
            [t]he absence of a tria!_cqur_LQpinion-poses-a-substantfal-1mpediment" ---
--·---------to-nre1tningfiiCana effective appellate review. RuJe 1925 is intended to
            aid trial judges in identifying and focusing upon those issues which
            the parties plan to raise on appeal. Rule 1925 is thus a crucial
            component of the appeJlate process.48

             · "When a court. has to guess what issues an appellant is appealing, that is not enough

             for meaningful review."? "In other words, a Concise Statement which is too vague


             45
                   See Concise Statement of Errors Complained of on Appeal, 116.
             46
                  Pa.R.A.P. 1925(b)(4)(ii). Pa.R.A.P. 1925(b){4)(vi) provides an exception to this rule that
                  permits general statements of errors only when the appellant cannot readily discern the basis
                  for the judge's decision and prefaces the statement of matters complained of with an
                  explanation as to why the errors are only in general terms. Such an explanation was not
                  provided here.
             47
                  Pa.R.A.P. 1925(b)(4)(vii).
             48
                  Commonwealth v. Lord, 119 A.2d 306, 308 (Pa. 1998).
             49   Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa. Super 2001) (quoting Commonwealth v.
                  Butler, 756 A.2d 55, 57 (Pa. Super. 2000)).


                                                                                                              28
        "


            to allow the court to identify the issues raised on appeal is the functional equivalent

            of no Concise Stat�ment at all."50 The Superior Court has held that "[e]ven if the

            trial court correctly
                                .
                                  guesses the issues (a]ppellant
                                                             .
                                                                 raises on appeal and writes an

            opinion pursuant to that supposition, the issue is still waived."51

                  Unfortunately, with over 1000 pages of testimony contained in the transcripts,

        and over 200 admitted exhibits, the Court is unable to even muster a guess as to

        what potential evidentiary errors Mother may be complaining of and therefore

        cannot elaborate on the issue. The Court therefore suggests that this issue is waived.



                                    -----------�----
----V.-·eonclusfon-;·--:-

                 For the reasons detailed above, the Superior Court should reject Mother's

        issues for review and affirm this Court's May 25, 2018 Final Order.


                                                           By the Court:




   so Id. at 686-687.
   51
            Commonwealth v. Heggins, 809 A.2d 908, 911 (Pa. Super. 2002) (citing Commonwealth. v.
            Lemon, 804 A.2d 34 (Pa. Super. 2002).


                                                                                                    29